Title: [Diary entry: 23 December 1789]
From: Washington, George
To: 

Wednesday 23d. Exercised in the Post-Chaise with Mrs. Washington to day. Sent the dispatches which came to me from the Assembly of Virginia and from the Representatives of several Counties therein respecting the State of the Frontiers and depredations of the Indians to the Secretary for the Department of War requesting his attendance tomorrow at 9 Oclock that I might converse more fully with him on the subject of these communications. 